Citation Nr: 0841652	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to inservice 
acoustic trauma while working as an airplane mechanic.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Historically, the veteran served on active duty from 
September 1963 to September 1983.  As noted on his DD 214, 
the veteran's specialty during his period of service was 
Tactical Aircraft Maintenance Specialist.

A.  Bilateral Hearing Loss

In 1967, the veteran transferred branches of service, from 
the Army to the Air Force.  Upon entry into the Air Force, 
the veteran underwent a medical examination.  The resulting 
examination report, dated in December 1967, represented the 
earliest inservice evidence mentioning the veteran's hearing.  
This report noted that the veteran's hearing was "normal," 
but there was no associated audiogram or other clinical 
evidence.  The first inservice audiogram of record was dated 
in January 1968; the results thereof are as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-5
0
LEFT
-5
-10
0
-5
5

This audiogram was not expounded upon in any respect, nor did 
include medical analysis or a diagnosis.  

Subsequently, the veteran underwent 15 audiograms over the 
course of his active duty service, the worst scores of which 
occurred in August 1968 and were mirrored in August 1969.  
The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
25
15
20
35
45

In June 1983, as part of the veteran's retirement 
examination, the veteran underwent his final inservice 
audiogram; the results of which are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
20
10
15
20
20

In the resulting examination report, the physician noted that 
the veteran experienced "mild hearing loss due to [his] work 
environment."

The first post-service treatment of record for hearing loss 
was dated in March 2003.  At this time, the veteran underwent 
audiographic testing, complaining of bilateral hearing loss 
with the left ear being more severe.  The results of the 
audiogram are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
55
LEFT
25
25
35
65
65

The examiner administered the Maryland CNC test, wherein the 
veteran scored 96% bilaterally at 65 dBHL.

In the examiner's assessment, the veteran's hearing was 
essentially within normal limits between the 250-1000 Hertz 
range, sloping to a mild to moderately severe high frequency 
sensorneural hearing loss with the left ear being more 
severe.  The examiner also noted that the veteran's speech 
recognition scores were excellent, but did not opine as to 
the etiology of the veteran's hearing loss.

In April 2005, the veteran underwent audiological testing.  
The testing revealed a mild to moderately severe sensorneural 
hearing impairment.  However, auditory brainstem response 
testing, conducted by A. Ruppert, AuD, revealed poor 
morphology and repeatability bilaterally.  Although Dr. 
Ruppert thus concluded that retro-cochlear pathology could 
not be ruled out, he did not affirmatively opine as to the 
etiology of the veteran's current bilateral hearing loss.

In July 2005, the veteran underwent a VA examination, wherein 
an audiogram was administered.  The audiological results are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
75
LEFT
35
40
60
70
75

The examiner also administered the Maryland CNC test; the 
veteran scored 100% for his right ear and 96% for his left 
ear.  

The examiner assigned the veteran a diagnosis of mild to 
moderate sensorneural hearing loss, bilaterally.  However, 
after reviewing the veteran's claims folder, the examiner 
opined that "since [the veteran] had normal hearing on 
discharge, it is not likely that the current hearing loss is 
related to [his] military service."

The Board finds that a new medical opinion is needed to 
address the issue of whether or not the veteran had a pre-
existing hearing loss in the right and/or left ear at the 
time of his entrance into service.  Moreover, a medical 
question still remains as to whether the veteran's bilateral 
hearing loss was incurred or aggravated in service, 
regardless of whether it was shown in service or on service 
separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service).  
If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, VA must determine, if possible, whether there 
is a medically sound basis to attribute the post-service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.  Hensley, 5 
Vet. App. at 159.  

The evidence of record demonstrated that the veteran 
experienced a decrease in acoustic acuity over the course of 
his active duty service, as illustrated by a comparison 
between the January 1968 and June 1983 audiograms.   With 
that said however, none of the post-service medical opinions 
of record analyzed the relationship between the inservice 
decrease in acoustic acuity and the veteran's current 
bilateral hearing loss.  As such, the Board remands this 
issue in accordance with provisions 1 through 4 below.  Id.



B.  Tinnitus

During the course of this appeal, the veteran filed a claim 
seeking entitlement to service connection for tinnitus. The 
RO denied the veteran's claim in a December 2005 rating 
decision.  In February 2006, the veteran submitted a letter 
that the Board finds to be a notice of disagreement with 
respect to the RO's December 2005 decision on his tinnitus 
claim.  Consequently, the Board remands this issue for the RO 
to issue a statement of the case and to give the veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is remanded for the following action:

1.  With respect to the veteran's service 
connection claim for bilateral hearing 
loss, the veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to: (1) 
whether the veteran had a pre-existing 
hearing loss in his right and/or left ear 
at the time of his entrance into service; 
(2) whether any hearing loss in the right 
or left ear was incurred or aggravated 
during his military service; and (3) 
whether any current right or left ear 
hearing loss is related to the veteran's 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA and private 
audiological evaluations currently of 
record, the veteran's history of 
inservice and post service noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  Prior to forming an 
opinion, the examiner should be mindful 
of the holding in Hensley, as noted in 
the discussion above.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any inservice noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

5.  With respect to the veteran's 
service connection claim for tinnitus, 
the RO must provide the veteran and his 
representative with a statement of the 
case addressing the issue of 
entitlement service connection for 
tinnitus. The veteran must be advised 
of the necessity of filing a timely 
substantive appeal if he wants the 
Board to consider the issue.

6.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
service connection claim for tinnitus 
should be readjudicated, to include all 
evidence received since the December 
2005 rating decision. The veteran and 
his representative should then be 
issued a statement of the case.  An 
appropriate period of time should be 
allowed for response.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




